Citation Nr: 1700289	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  10-06 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis prior to May 2, 2011.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972, including service in the Republic of Vietnam during the Vietnam Era.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied entitlement to a TDIU.  

In a subsequent August 2008 rating decision, the RO continued the previous denial of entitlement to a TDIU.  

This matter was before the Board in February 2012, at which time it was remanded for further development, to include providing a VA examination to determine the impact of the Veteran's service connected disabilities on his employability.  Pursuant to the Board's remand directives, VA examinations were performed in September 2012 and the RO readjudicated the claim of entitlement to a TDIU in a November 2012 supplemental statement of the case.  

Subsequently, this matter was before the Board in January 2014.  Following the requested development, the RO readjudicated the claim of entitlement to a TDIU in a July 2015 supplemental statement of the case.  There has been substantial compliance with the previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issue of entitlement to a TDIU on an extraschedular basis prior to May 2, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).  





FINDINGS OF FACT

1.  Prior to May 2, 2011, the Veteran's service-connected disabilities did not meet the criteria for schedular consideration for a TDIU rating. 

2.  As of May 2, 2011, the Veteran's service-connected disabilities preclude employment consistent with his education and occupational experience.  


CONCLUSIONS OF LAW

1.  Prior to May 2, 2011, the criteria for a TDIU rating have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2016).  

2.  As of May 2, 2011, the criteria for a TDIU rating have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  

The VA's duty to notify was satisfied in letters dated in August 2007 and February 2008 that informed the Veteran of what evidence was required to substantiate a claim of entitlement for a TDIU and of the Veteran's and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Service treatment records (STRs) are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  

Additionally, the Veteran was afforded VA examinations in October 2007, May 2008, November 2009, December 2009, October 2011, September 2012, and March 2014.  The examinations are adequate for the purposes of the claims adjudicated herein.   See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, Board finds that the duty to notify and duty to assist provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.  

Legal Criteria for TDIU

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a) (2016).  

However, VA policy is to grant a TDIU in all cases where a Veteran is unable to work due to service-connected disabilities.  Rating boards are required to submit to the Director, Compensation and Pension Service (Director), for extraschedular consideration, all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b) (2016).  

Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a total disability evaluation based on individual unemployability under 38 C.F.R. §  4.16(b).  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board may, however, refer the claim to the Director for extraschedular consideration.  The governing norm for the Board in making the determination is whether there is a plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation as a result of  service-connected disabilities.  38 C.F.R. §  4.16(b) (2016); Bowling v. Principi, 15 Vet. App. 1, 9- 10 (2001).  







Analysis

Prior to May 2, 2011

The Board observes that at the time the Veteran filed his claim for a TDIU, his combined disability rating was 30 percent and service connection was in effect for diabetes mellitus, Type II, rated as 10 percent disabling; right diabetic peripheral neuropathy of the lower extremities, rated as 10 percent disabling; and left diabetic peripheral neuropathy of the lower extremities, rated as 10 percent disabling.  Effective April 28, 2010, his rating for diabetes mellitus, Type II, was increased to 20 percent disabling and the Veteran's combined disability rating increased to 40 percent.  Thus, the Veteran did not meet the percentage requirements for consideration of a TDIU on a schedular basis prior to May 2, 2011.  38 C.F.R. §  4.16(a) (2016).  

The Board is precluded from considering an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  However, as addressed in the Remand portion below, the Veteran's current employment status and the medical evidence of record indicate that he may fall in the realm of consideration for a TDIU on an extraschedular basis.  Therefore, the issue of entitlement to a TDIU rating on an extraschedular basis prior to May 2, 2011, will be remanded to afford the Director of Compensation and Pension Service the opportunity to address this issue.  

As of May 2, 2011

The Veteran is currently service-connected for PTSD and major depressive disorder (70 percent disabling); diabetes mellitus, Type II (20 percent disabling); right diabetic peripheral neuropathy of the lower extremities associated with diabetes mellitus, Type II (10 percent disabling); left diabetic peripheral neuropathy of the lower extremities with diabetes mellitus, Type II (10 percent disabling); and erectile dysfunction (noncompensable).  Effective May 2, 2011, the Veteran's combined disability rating is 80 percent.  Accordingly, the Veteran meets the percentage threshold set forth under 38 C.F.R. § 4.16(a) (2016).   

The Veteran's VA Form 21-8940 reflects that he is a high school graduate.  It further notes that he last worked full time in January 1997 and was unable to work full time since January 1998 due to his listed disabilities of diabetes mellitus, neuropathy, asthma, and carpal tunnel syndrome.  The Veteran indicated that he worked part time as a driver from 2000 to 2007 and made $680 per month, which is under the poverty threshold according to the U.S. Department of Commerce, Bureau of the Census, and is deemed marginal employment.  See 38 C.F.R. § 4.16(a) (2016).  

The Veteran underwent VA examinations for diabetes mellitus, Type II, and diabetic peripheral neuropathy in September 2012.  The examiner concluded that the Veteran's diabetes mellitus, Type II, and diabetic peripheral neuropathy did not impact his ability to work.  

The Veteran was provided a VA examination for PTSD in March 2014.  The examiner assessed the Veteran with PTSD and major depressive disorder, which resulted in occupational deficiencies in most areas of his life, including work, judgment, thinking, and mood.  The Veteran's PTSD and major depressive disorder cause problems with concentration, sleep disturbance, marked physiological reactions to internal or external cues, dissociative reactions, irritable behavior and angry outbursts, and difficulty in establishing and maintaining effective work relationships.  These disturbances last for more than one month and cause clinically significant distress and impairment in occupational functioning.  

Based on the evidence of record, and resolving all doubt in favor of the Veteran, the Board finds the Veteran's service-connected PTSD and major depressive disorder precludes him from maintaining substantial gainful employment.  The evidence in favor of the claim  includes the March 2014 VA examination, which indicates that the Veteran's PTSD and major depressive disorder symptoms cause occupational deficiencies and have a major impact on his ability to maintain and sustain employment.  

The Board acknowledges the negative opinions provided by the September 2012 VA examiner.  However, the VA examiner failed to provide a rationale to support his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, the Board finds that the Veteran is not capable of gainful employment due to his service-connected PTSD and major depressive disorder.  

Finally, the Board observes that despite addressing the effects of each service-connected disability, the examiners did not provide an opinion as to the collective occupational impact posed by the disabilities.  However, VA is not required to obtain a single medical opinion regarding the combined impact of all service-connected disabilities for a TDIU claim; in fact, the question of the impact of disabilities on employability is factual rather than medical in nature.  Geib v. Shinseki, 733 F. 3d 1350, 1354 (Fed. Cir. 2013); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that, in multiple-disability TDIU determination, the need for a combined-effects medical examination or opinion should be determined on a case-by-case basis, and depends on the evidence of record).  

In light of the above evidence, the Board finds that the Veteran is not capable of gainful employment due to his service-connected PTSD and major depressive disorder.  Accordingly, a TDIU is warranted effective May 2, 2011.  


ORDER

Entitlement to a TDIU on a schedular basis is denied prior to May 2, 2011. 

Entitlement to a TDIU is granted as of May 2, 2011.  


REMAND

As detailed herein, the Veteran does not meet the criteria for a TDIU on a schedular basis prior to May 2, 2011.  However, there remains the possibility of referral to the Director, Compensation and Pension Service, for an extraschedular rating if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b) (2016).  In the event that a Veteran fails to meet the percentage requirements set forth in that regulation, pursuant to 38 C.F.R. § 3.321(b)(2)(2016), a permanent and total disability rating is authorized on an extraschedular basis if that Veteran "is found to be unemployable by reason of his or her disabilities, age, occupational background and other related factors."  38 C.F.R. § 3.321(b)(2).  See, e.g., Browne v. Nicholson, 24 Vet. App. 357 (2007).  

The evidence of record demonstrates that the Veteran has not been substantially gainfully employed since 1998.  

The Veteran submitted a January 2000 private physician statement.  The private physician opined that the Veteran was totally disabled from performing any type of work because of low back, bilateral leg, and arm pain and bilateral carpal tunnel syndrome.  However, the physician did not opine that the Veteran's service-connected disabilities of diabetes mellitus or, specifically, bilateral peripheral neuropathy of the lower extremities precluded him from working.  

The Veteran submitted a June 2007 VA physician statement.  In this statement, the physician opined that the Veteran could not sustain meaningful employment due to diabetes mellitus with neuropathy, asthma, and carpal tunnel syndrome.  However, the physician did not indicate the extent of any occupational impact of his service-connected disability of diabetes mellitus with neuropathy in contrast to his non-service-connected disabilities of asthma and carpal tunnel syndrome. 

The Social Security Administration (SSA) produced the Veteran's claims file, which consisted of a disability assessment by a physician in April 2007.  The physician assessed the Veteran with chronic back pain, carpal tunnel syndrome, diabetes, hypertension, asthma, and depression, and opined that he was physically capable of participating in substantial gainful activity.  

However, the SSA found the Veteran disabled as of September 17, 2009, based on his impairments of diabetes mellitus with peripheral neuropathy, asthma, bilateral hallux valgus deformities, carpal tunnel syndrome, degenerative disc disease and spondylolisthesis.  However, diabetes mellitus with peripheral neuropathy are the only service-connected disabilities in this list and its impact on the Veteran's ability to maintain substantial gainful employment is not discussed.  

The Veteran was provided a VA examination for peripheral neuropathy for the Veteran's complaints of numbness in his feet in October 2007.   The VA examiner assessed the Veteran with peripheral neuropathy secondary to diabetes mellitus, type II, but did not provide an opinion as to whether the Veteran's peripheral neuropathy impacted his occupation.  

The Veteran was provided a VA examination for diabetes mellitus in November 2009.  The examiner assessed the Veteran with adult-onset diabetes mellitus, type 2, which was under dietary control, and mild to moderate peripheral neuropathy in the lower extremities, which was secondary to diabetes.  However, the VA examiner did not provide an opinion as to whether the Veteran's diabetes mellitus, type II, impacted his ability to maintain substantial gainful employment.  

In sum, while the Veteran fails to meet the criteria for a schedular rating, he has presented evidence he is unemployable, at least in part, due to his service-connected disabilities of diabetes mellitus, type II, and bilateral peripheral neuropathy of the lower extremities prior to May 2, 2011.  Therefore, the case must be remanded for referral to the Director, Compensation and Pension Service, for a consideration of whether a TDIU is warranted on an extraschedular basis prior to May 2, 2011.  See 38 C.F.R. § 4.16(b).  

	Accordingly, the case is REMANDED for the following action:

1. Request that a Veteran's Health Administration Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities of diabetes mellitus, Type II, and peripheral neuropathy of the right and left lower extremities, on his ability to function in an occupational setting prior to May 2, 2011.  As appropriate, the specialist should identify (provide examples of) the types of employment that would be inconsistent with the Veteran's service-connected disabilities of diabetes mellitus, Type II, and peripheral neuropathy of the right and left lower extremities (in light of his education and work experience) and any types of employment that would remain feasible despite the functional impact of his service-connected disabilities.  

2.  Thereafter, refer the claim for a TDIU to the Director, Compensation Service for a determination under § 4.16(b) for the period prior to May 2, 2011.  Notify the Veteran of such action and determination.  

3.  Adjudicate the claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

(CONTINUED ON NEXT PAGE)



____________________________________________
ERIC LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


